16 F.3d 420NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
John ROBERSON, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 93-3489.
United States Court of Appeals, Federal Circuit.
Dec. 9, 1993.

MSPB
VACATED.

ORDER

1
John Roberson how having submitted an informal brief,

IT IS ORDERED THAT:

2
(1) The court's August 27, 1993 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.


3
(2) The Merit Systems Protection Board should compute the due date for its brief from the date of filing of this order.  The Board is requested to include a copy of the Board's decision as an appendix to its brief.